NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are presented for examination.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Nair et al. (US 2015/0121479 A1 and Nair hereinafter)) teaches a master host server having a plurality of user accounts, an authentication module, and a master controller (0015, lines 1-4; 0023, lines 1-9; 0024, lines 4-14); a mobile device having a mobile device application, and user device data and settings (0022, lines 1-6); a client device (i.e. second computer) having a browser interface (0024, lines 1-7); the master host server communicates with the mobile device in response to a user access request and a user access credential provided by a user from the mobile device and upon validation of the user access credential against the user's user account by the authentication module, subsequent to which the master host server collects the user device data and settings from the mobile device as requested by the access request (0024, lines 5-14, 17-25); the user device data and settings stored in a storage facility is a mobile device image (0027, lines 16-27), none of the prior art of record alone or in combination teaches a plurality of auxiliary host servers each having a storage facility, a virtual image emulator, a hosting facility, a network facility, an auxiliary controller, and an auxiliary authentication module, where the auxiliary authentication module accesses the user accounts in the master host server; the master host server communicates with the plurality of auxiliary host servers and transfers the user device data and settings to the plurality of auxiliary host servers where the user device data and settings are stored in the respective storage facility within the auxiliary host server; the master host server communicates with the mobile device in response to the user access request and the user access credential provided by the user from the client device and upon validation of the user access credential against the user's user account by the authentication module, subsequent to which the master host server transfers control to the plurality of auxiliary host servers; the master controller and the plurality of auxiliary controllers facilitate the control and flow of data and executive functions among the master host server and the plurality of auxiliary host servers; upon transfer of control to the plurality of auxiliary host servers and the user access request, the user's stored mobile device image is transferred to the respective virtual image emulator from the storage facility and hosted via the hosting facility, subsequent to which the user accesses the hosting facility via the browser interface of the client device.
The closest prior art made of record are:
Nair discloses a system and method for maintaining a user profile for a handheld computer in a shared, scalable computing resource.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Byrne et al. (US 2007/0021112 A1) discloses a system and method for ensuring mobile data security.
Chai et al. (US 2016/0378456 A1) discloses a system and method for offline updating virtual machine images.
Cors et al. (US 2019/0258551 A1) discloses a system and method for extending deployed cloud infrastructure for disaster recovery sequencing.
Croft et al. (US Patent 8,117,314 B2) discloses a system and method for providing remote access to a computing environment provided by a virtual machine.
Fleming et al. (US 2012/0278571 A1) discloses a system and method for migrating virtual machines across sites.
Gasparini et al. (US Patent 8,707,387 B2) discloses a system and method for secure network computing.
Goldfarb et al. (US 2017/0346830 A1) discloses a system and method for centralized access management of web-based or native applications.
Lyu et al. (US 2020/0183800 A1) discloses a system and method for dynamic data restoration from multiple recovery sites implementing synchronous remote mirroring.
Novick et al. (US 2020/0012506 A1) discloses a system and method for light-weight mirror container.
Orsini et al. (US 2012/0072723 A1) discloses a system and method for secure data sharing.
Ramani et al. (US 2017/0109184 A1) discloses a system and method for storage virtual machine relocation.
Sridhara (US 2017/0060705 A1) discloses a system and method for configuration inconsistency identification between storage virtual machines.
Srinivasan et al. (US 2020/0092299 A1) discloses a system and method for mirroring virtual network traffic.
Sun et al. (US 2020/0004642 A1) discloses a system and method for fault tolerance for virtual machine group.
Tsirkin (US 2018/0060103 A1) discloses a system and method for guest code emulation by virtual machine function.
Wakamiya (US 2013/0041977 A1) discloses a system and method for migration.
Yazdani et al. (US 2018/0206060 A1) discloses a system and method for cloud based phone services accessible in the cloud by a remote device.
Yin et al. (US 2015/0066844 A1) discloses a system and method for providing a virtualized replication and high availability environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/SARAH SU/Primary Examiner, Art Unit 2431